Citation Nr: 1508560	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  08-11 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for chronic gastritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1985 to October 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, initially granted service connection for chronic gastritis (noncompensable rating).  RO jurisdiction has since transferred to Phoenix, Arizona.  The Board has previously remanded this matter in September 2011 and May 2014.  

The issue of entitlement to an increased rating for temporomandibular joint has been raised by the record in a February 2015 statement (initially claimed in error by the Veteran as a service connection claim), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Chronic gastritis is manifested by the Veteran's complaints of abdominal pain, to include belching and gas; such symptoms do not more nearly approximate hypertrophic gastritis with small nodular lesions, multiple small eroded or ulcerated areas, or severe hemorrhages or large ulcerated or eroded areas.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for chronic gastritis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Code (DC) 7399-7307 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).   

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim for a higher initial evaluation for chronic gastritis arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  See 38 U.S.C.A. § 5103A(b).  Further evidentiary development was sought through Board remand directives in September 2011 and May 2014.  In addition, the Veteran was also afforded VA examinations throughout the course of the appeal, including a post-remand VA examination in 2014.  Moreover, the Board finds the examinations are adequate for rating purposes and the 2014 examination substantially complied with the Board's remand instructions, because after a review of the record and an examination of the claimant, the examiner provided detailed findings as to the actual severity of the Veteran's disability that allows VA to rate it under the applicable rating criteria.  To the extent that any specific test was not performed in connection with the examination, upon review of the 2014 examination report, the examiner provides specific reasons as to his findings which explains, in essence, why further diagnostic testing was unnecessary in this case.  The 2014 examiner's findings and decisions as to diagnostic testing administration was valid given the circumstances of the Veteran's disability picture as will be further explained below.  As such, there was substantial compliance with the Board's 2014 remand.  See 38 U.S.C.A. § 5103A(d); See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to substantial compliance with that order).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for an initial compensable rating for gastritis is ready to be considered on the merits.  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As discussed below, the disability has not significantly changed and a uniform evaluation is warranted.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Chronic Gastritis

The Veteran avers that his chronic gastritis should be awarded a compensable rating.  The RO assigned the noncompensable disability evaluation for the Veteran's gastritis under DC 7399-7307.  Hyphenated DCs are used when a rating under one code requires use of an additional DC to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Here, the use of DCs 7399-7307 reflects that there is no diagnostic code specifically applicable to the Veteran's chronic gastritis and that this disability is rated by analogy to hypertrophic gastritis.  See 38 C.F.R. § 4.20 (allowing for rating of unlisted condition by analogy to closely related disease or injury). 

The hypertrophic gastritis code notes that gastritis is to be identified by gastroscope. 38 C.F.R. § 4.114, DC 7307.  If gastritis is chronic with severe hemorrhages, or large ulcerated or eroded areas, the rating is 60 percent.  If it is chronic with multiple small eroded or ulcerated areas, and symptoms, the rating is 30 percent.  Chronic gastritis with small nodular lesions and symptoms warrants a 10 percent rating.  If it is atrophic gastritis (a complication of a number of diseases, including pernicious anemia) it is to be rated on the underlying condition.  Id. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Instead, a single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The Board finds against a compensable evaluation for the reasons set forth below.  

The Veteran underwent a general medical examination in August 2005 in connection with various claims.  It was noted that chronic gastroenteritis was being treated with the medications and diet management.  The Veteran denied any hematemesis or hemoptysis, or any loss of weight gained weight or any alternating
Constipation, or diarrhea problems.  The Veteran also underwent esophagogastroduodenoscopy (EGD) studies with biopsies in August 2004 which revealed chronic gastritis, but no dysplasia.  It was noted that there was gastric antrum moderate active gastritis and esophageal mild active gastritis; no squamous cell, no dysplasias.  There was no H. pylori identified upon testing.  

In January 2008, the Veteran was afforded a VA examination.  The examiner considered the Veteran's history and reviewed the August 2004 studies and reported that the Veteran developed chronic gastritis in 2003 when he had heartburn and indigestion.  He underwent upper and lower GI endoscopy in 2004 where he was found to have chronic gastritis and peptic esophagitis but no peptic ulcers.  He is not on any specific medication.  It was noted that he has minimal indigestion but no heartburn now and these attacks of sporadic indigestion occur approximately once every month and last 2 to 3 days which the Veteran treats it successfully most of the time with Pepto-Bismol and other over-the-counter antacids.  Based on the findings, the examiner diagnosed the Veteran with chronic gastritis and noted that the Veteran was not significantly impaired by the chronic gastritis at this time.  

A March 2006 VA treatment note described a history of gastritis and that the Veteran has made dietary adjustments.  A May 2008 VA treatment note indicates that an external examination of the abdomen revealed no masses; the Veteran refused a rectal examination.  In general, the Board observes that a review of the VA treatment records show a consistent picture that the Veteran has not exhibited gastrointestinal symptoms and he has consistently denied bowel changes.  See, e.g., CAPRI February 2009 Treatment Note; CAPRI June 2009 Treatment Note.  At the February 2009 VA treatment visit, the Veteran's gastrointestinal system review was all negative for change in appetite, dysphagia, heartburn, abdominal pain, belching/gas, hematemesis, mehmathochezia, melena, jaundice, hemorrhoids, and change in bowel habits.  There is not anything else in the VA treatment records that appears consistent with the Veteran's complaints during his VA examinations that are conducted in connection with the appeal.  

The Veteran was afforded another VA examination in January 2012 where he complained of intermittent abdominal pain, belching, and gas.  At this point, he was not taking continuous medication for the gastritis as he was previously given Prilosec which made his symptoms worse.  An evaluation of signs and symptoms revealed a notation of recurring episodes of abdominal pain that occurred at least monthly, was periodic, and unrelieved by standard ulcer therapy.  He did not have any incapacitating episodes.  The Veteran was indicated to have hypertrophic gastritis, but the examiner did not complete the area of the report assessing severity.  It was also indicated that an upper GI examination was ordered in January 2012 but that the Veteran failed to the keep the appointment.  Thus, the Veteran was afforded another VA examination in September 2014.  

The September 2014 examiner reviewed the Veteran's case file and history.  The Veteran reported to the examiner that he had constant gaseous belching and flatus, dull upper abdominal pain (upper quadrants of the abdomen).  He stated that he had no specific evaluation for the stated symptoms since the before the January 2010 VA examination.  The VA examiner noted at this time that the "[a]ll medical visit notes since military separation indicated that the veteran is either asymptomatic of GI symptoms including pain, dyspepsia, gas, bloating, bowel irregularities or other GI symptoms EXCEPT when he is seen for the isolated C&P exams."  The examiner added that there is a historical reference to GERD but without specifics as to when the diagnosis was established and with notation that there was no active or chronic treatment for this problem (the Board also notes the RO's previous denial of the claim for service connection for GERD).  

The September 2014 examiner reviewed the August 2004 EGD procedure report which established the initial diagnosis of chronic gastritis of record.  An impression was that there was duodentitis [sic] submucosal hemorrhage with significant edema in the duodenum and nonerosive gastritis based upon multiple biopsies obtained.  The Veteran's treatment plan did not include taking continuous medication for the gastritis.  He did not have any signs or symptoms due to any stomach or duodenum condition nor did he have incapacitating episodes.  An abdominal examination was normal including no bloating, tenderness, organomegaly, masses or scars.  

Based on a review of the Veteran's history, specifically to include the August 2004 EGD studies, and the Veteran's reported symptomatology, the September 2014 examiner did not conduct further diagnostic studies as he provided the following explanation and opinion:

This examiner unequivocally believes that there is no evidence whatsoever to indicate the presence of current or chronic gastritis.  This is based on the current physical examination which is normal, the historical records review which showed presence of chronic gastritis on tissue biopsy taken 8/2004 per EGD but not thereafter, and, most importantly, the absence of symptoms which would be consistent with the diagnosis of chronic gastritis, both at the current c&p examination and over the 9 years since the veteran separated from the military.  His current symptoms are vague, nonspecific and atypical for chronic gastritis.  Note: There was no evidence on the EGD and biopsy done in 2004 for a chronic esophageal condition.  All tissue was noted to be GASTRIC (that is, from the stomach or duodenum) in origin.

Based upon a review of the record, the Board finds that there is a preponderance of evidence against a finding for a compensable evaluation of chronic gastritis.  
As the evidence shows, during the appeal period, the gastrointestinal disorder is shown to be manifested by his own complaints to VA examiners of abdominal pain, to include belching and flatus.  The Board is aware that the Veteran is otherwise competent to report his own digestive symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377; Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, the Veteran's symptoms were not consistent with the other evidence of record, particularly of what he has reported to VA physicians during the course of medical treatment.  For instance, at the February 2009 VA treatment visit, the Veteran denied having various digestive symptoms to include abdominal pain.  The VA treatment records generally show a history of gastritis but nothing else that supports the Veteran's symptoms as reported during VA examinations conducted for claims purposes.  Thus, the Board finds that the September 2014 examiner's findings to be the most probative in terms of detailing the Veteran's history since the August 2004 studies and noting the progression of his disability.  There is no other evidence of record, to include the findings on the August 2004 examination that the Veteran had small nodular lesions, multiple small eroded or ulcerated areas, or severe hemorrhages or large ulcerated or eroded areas with respect to hypertrophic gastritis.  Furthermore, although the September 2014 examiner indicated that there was there was duodenitis submucosal hemorrhage that was apparent in the evaluation of the duodenum, when evaluating the report as a whole including his statements and opinion, it is clear that the examiner did not find this to be either a symptom of chronic hypertrophic gastritis or significant with respect to the Veteran's gastrointestinal symptoms because he ultimately concluded that "there is no evidence whatsoever to indicate the presence of current or chronic gastritis."

Even considering the Veteran's symptoms, the evidence of record shows that his disability picture has not gotten worse, especially not to where it more closely approximates the 10 percent criteria.  Thus, there is no evidence to show that his symptoms were of the type and severity that more nearly approximate the criteria for a compensable rating.  In other words, his gastritis disorder did not more closely resembles chronic gastritis with small nodular lesions and symptoms, as required for a 10 percent rating under DC 7307.

Furthermore, there is no evidence that a compensable rating under any other potentially applicable DC is applicable as there is no evidence of impairment of the esophagus (to include stricture, spasm or diverticulum), ulcers, postgastrectomy syndrome, vagotomy or peritoneal adhesions shown.  Although the Veteran in his VA Form 9 stated that he has lesions in stomach, the Board finds this to be conflict with the objective evidence of record.  Internal lesions in the stomach are not the type of observable symptomatology that the Veteran is competent to observe without any objective confirmation.  See Jandreau, 492 F.3d at 1377.  Thus consideration of other potentially applicable DCs 7203-7306, and 7308 is not warranted. 

As the criteria for a 10 percent rating (or higher) have not been demonstrated, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  Accordingly an initial compensable rating for chronic gastritis is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Extraschedular Consideration

In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's chronic gastritis is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the Veteran's symptoms of abdominal pain with belching and gas as a result of his service-connected chronic gastritis are contemplated by the schedular criteria but they are not so severe as to warrant a compensable rating (e.g., no lesions identified).  Thus, it cannot be said that the available schedular evaluations for this disability are inadequate.  There are compensable, higher ratings available under DC 7307, but the Veteran's disability is not productive of such manifestations, as discussed above.

The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, even taking into account the Veteran's other service connected disabilities, the Board finds that nothing in Johnson changes the above reasoning.  Here, the Board finds no basis to conclude that there is a "compounding" or collective impact between these disabilities, and indeed, neither the Veteran nor her representative has asserted otherwise.  As such, the Board finds that this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating). 


ORDER

An initial compensable evaluation for chronic gastritis is denied.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


